DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 9-14, 20, and 21 are pending in the application.  Claims 8 and 15-19 have been canceled.  Claims 20 and 21 are new.  Claims 1 and 12 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9-13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2015/0342726 A1) (“Deacon”).

(a) a compressed gas reservoir (156) for retaining a compressed gas (paragraph
0054);
(b) a guide shaft assembly (106) exposed to the compressed gas reservoir, the guide shaft assembly being moveable along a longitudinal direction from a retracted position to an extended position (paragraphs 0053-0054); and
(c) a mechanical brake operably coupled to the guide shaft assembly, the mechanical brake configured to exert on the guide shaft assembly, in response to an operator actuation, a variable resistance to the longitudinal movement of the guide shaft assembly, the mechanical brake having a default engagement with the guide shaft assembly to preclude movement of the guide shaft assembly in response to exposure of the guide shaft assembly to compressed gas in the compressed gas reservoir (paragraph 0056).
	However, in Figures 1-7, Deacon fails to disclose: the mechanical brake includes a rotatable brake drum and a gear connected to the brake drum; a limiter operably coupled to the guide shaft assembly for limiting a velocity of the guide shaft assembly in response to exposure to the compressed gas; the mechanical brake returns to the default engagement with the guide shaft assembly upon cessation of operator actuation; and a first stop located to permit movement of the guide shaft assembly from the retracted position toward the extended position and preclude movement of the guide shaft assembly to the extended position.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the IOL injector disclosed in Figures 1-7 of Deacon to incorporate the mechanical brake, limiter, and first 
Regarding claim 2, Deacon teaches that the guide shaft assembly includes a piston (paragraph 0054), the piston located to be exposed to the compressed gas reservoir.
Regarding claim 3, Deacon teaches (Figures 4 and 5) that the guide shaft assembly includes a plunger tip (144).
Regarding claim 6, the compressed gas reservoir (cartridge) retains a constant mass of the compressed gas (paragraph 0054).

Regarding claim 10, Deacon teaches that the guide shaft assembly moves along the longitudinal direction from the retracted position to the extended position in response to the compressed gas in the compressed gas reservoir (paragraphs 0053-0054).
Regarding claims 12 and 13, Deacon discloses (Figures 1-7) an intraocular lens (IOL) injector (100) comprising:
(a) an IOL support (114) configured to receive and retain an IOL (10) for presentation to an eye of a patient (Figures 2 and 3);
(b) a compressed gas reservoir (156; paragraph 0054);
(c) a guide shaft assembly (106) exposed to the compressed gas reservoir to translate from a retracted position spaced from the IOL to an extended position contacting and displacing the IOL from the IOL support for insertion into an eye of a patient (paragraphs 0053-0054); 
(d) a mechanical brake having a default position applying sufficient mechanical resistance to the guide shaft assembly to preclude movement of the guide shaft assembly upon exposure of the guide shaft assembly to a compressed gas in the compressed gas reservoir (paragraph 0054); and 
	(e) a moveable control surface (162) connected to the mechanical brake to move the mechanical brake from the default position to apply a variable mechanical resistance to movement of the guide shaft assembly from the retracted 
However, in Figures 1-7, Deacon fails to disclose that a portion of the guide shaft assembly defines a portion of the compressed gas reservoir.  Deacon further fails to disclose that the mechanical brake returns to the default position in response to cessation of operator actuation.
In Figure 24, Deacon teaches an alternate intraocular lens (IOL) injector (400) comprising a compressed gas reservoir (448); a guide shaft assembly exposed to the compressed gas reservoir, the guide shaft assembly (420) including a guide shaft (424c), a plunger (406), and a piston (424).  Deacon teaches that the guide shaft assembly translates from a retracted position to an extended position.  Deacon teaches that a portion of the guide shaft assembly (443b) defines a portion of the compressed gas reservoir (when engaged with 441b; paragraph 0077).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a portion of the guide shaft assembly disclosed by Deacon in Figures 1-7 to define a portion of the compressed gas reservoir, as taught in Figure 24 of Deacon.  This modification would provide a separable two-piece structure that may be assembled at the time of use, establishing pathway for the compressed gas to travel to effect actuation of the IOL injector (paragraph 0077).
In Figures 25-28, Deacon teaches an alternate intraocular lens (IOL) injector (500) comprising:

(b)    a compressed spring (528) and reservoir (516);
(c)    a guide shaft assembly (524) exposed to the compressed spring (via 518b) to translate from a retracted position spaced from the IOL to an extended position contacting and displacing the IOL from the IOL support for insertion into an eye of a patient;
(d)    a mechanical brake (526) having a default position applying sufficient mechanical resistance to the guide shaft assembly to preclude movement of the guide shaft assembly upon exposure of the guide shaft assembly to a distally directed force generated by expansion of the spring (paragraph 0087); and
(e) a moveable control surface (534) connected to the mechanical brake to move the mechanical brake from the default position to apply a variable mechanical resistance to movement of the guide shaft assembly from the retracted position to the extended position in response to exposure to a distally directed force caused by expansion of the compressed spring in the compressed spring reservoir (paragraphs 0085-0087). Deacon teaches that actuation of the mechanical brake is controlled by a button (536b) and that the button (536b) is biased to a default position by a spring (536d) in response to cessation of operator actuation, which in turn returns the mechanical brake to the default position in response to cessation of operator actuation (paragraph 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the IOL injector disclosed 
Regarding claims 20 and 21, Deacon discloses (Figures 1-7) an intraocular lens (IOL) injector comprising: 

(b) a guide shaft assembly exposed to the compressed gas reservoir, the guide shaft assembly being moveable along a longitudinal direction from a retracted position to an extended position (paragraph 0053); and 9531614_3Page 4 of 10Application No. 16/364,968 Amendment dated April 7, 2021
Reply to Office Action dated October 7, 2020(c) a mechanical brake operably coupled to the guide shaft assembly, the mechanical brake configured to exert on the guide shaft assembly, in response to an operator actuation, a variable resistance to the longitudinal movement of the guide shaft assembly, the mechanical brake having a default engagement with the guide shaft assembly to preclude movement of the guide shaft assembly in response to exposure of the guide shaft assembly to compressed gas in the compressed gas reservoir (paragraph 0056).  In Figures 1-7, Deacon fails to disclose the guide shaft assembly including a guide shaft, a plunger, and a piston, wherein the guide shaft and at least a portion of one of the plunger and the piston occupy a common length along the longitudinal direction.  Deacon further fails to disclose the mechanical brake is operably coupled to the guide shaft, wherein the guide shaft engages the mechanical brake.
However, in the embodiment presented in Figures 20-22, Deacon teaches an IOL injector (400) comprising a guide shaft assembly exposed to a compressed gas reservoir (448), the guide shaft assembly being movable along a longitudinal direction from a retracted position to an extended position, the guide shaft assembly including a guide shaft (424c), a plunger (406), and a piston (424), wherein the guide shaft and at least a portion of the plunger occupy a common length along the longitudinal direction (paragraph 0074).  Deacon teaches that the plunger includes a depressible projection 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the IOL injector disclosed in Figures 1-7 of Deacon to comprise a guide shaft assembly including a guide shaft, a plunger, and a piston, wherein the guide shaft and at least a portion of one of the plunger and the piston occupy a common length along the longitudinal direction, as taught in the embodiment presented in Figures 20-22 of Deacon.  This modification would provide an operable connection that would allow an operator to attach the plunger into the guide shaft such that forward movement of the piston would result in forward movement of the plunger (paragraph 0074).
In the embodiment presented in Figures 25-28, Deacon further teaches an IOL injector with a guide shaft assembly being movable along a longitudinal direction from a retracted position to an extended position, the guide shaft assembly including a guide shaft (518a), a plunger (506), and a piston (518b), wherein the guide shaft and at least a portion of the plunger (at 518d) occupy a common length along the longitudinal direction (Figure 26).  Deacon teaches a mechanical brake (526) operably coupled to the guide shaft (at 524), the mechanical brake configured to exert on the guide shaft assembly, in response to an operator actuation, a variable resistance to the longitudinal movement of the guide shaft assembly, the mechanical brake having a default engagement with the guide shaft assembly to preclude movement of the guide shaft assembly (paragraph 0086).  Deacon teaches that the guide shaft engages the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the IOL injector disclosed in Figures 1-7 of Deacon to incorporate the mechanical brake taught in Figures 25-28 of Deacon, wherein the mechanical brake is operably coupled to the guide shaft and the guide shaft engages the mechanical brake. Deacon discloses that the IOL injector (100) has a brake (paragraph 0056), but does not show the brake or any of its components. One having ordinary skill in the art before the effective filing date of the claimed invention would recognize that application of the brake and its components taught in Figures 25-28 of Deacon, to the embodiment disclosed in Figures 1-7 would provide a resultant IOL injector that would allow the surgeon to selectively control (e.g., stop, start, slow via engagement between the guide shaft and the mechanical brake) the movement of the plunger to inject an IOL into the eye.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2015/0342726 A1) (“Deacon”) as applied to claim 4 above, and further in view of Schmidt et al. (US 2017/0207641 A1) (“Schmidt”).
Regarding claim 5, Deacon teaches the invention substantially as claimed (see rejection of claim 4 above). Deacon teaches (Figure 26) that the mechanical brake (326) includes a frictional element (534) wrapped about the rotatable brake drum (532). As an example, Deacon teaches that the friction element can be a resilient O-ring (paragraph 
Schmidt teaches that an O-ring (164) can have a coiled configuration so it can be compressed as needed (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient O-ring wrapped about the rotatable brake drum disclosed by Deacon to have a coiled configuration, as taught by Schmidt. This modification would provide a larger friction surface area on the rotatable brake element in comparison to an O-ring that is just a single loop (the example provided in Figure 26 and paragraph 0086 of Deacon). This modification would result in better engagement between the rotatable brake drum and the engagement element (536a) during operation of the brake, which would allow the surgeon to better control (stop, start, slow) the movement of the plunger. This modification would also allow the O-ring to be compressed as needed (Schmidt, paragraph 0025).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2015/0342726 A1) (“Deacon”) as applied to claim 12 above, and further in view of Schmidt et al. (US 2017/0207641 A1) (“Schmidt”).
Regarding claim 14, Deacon teaches the invention substantially as claimed (see rejection of claim 12 above). In the rejection of claim 12 above, the IOL injector disclosed in Figures 1-7 of Deacon was modified to incorporate the mechanical brake (and its components) disclosed in Figures 25-28 of Deacon. Deacon teaches (Figure 26) that the mechanical brake (326) includes a moveable control surface in the form of a 
Schmidt teaches that an O-ring (164) can have a coiled configuration so it can be compressed as needed (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable control surface taught by Deacon such that the resilient O-ring wrapped about the rotatable brake drum has a coiled configuration, as taught by Schmidt. This modification would provide a larger friction surface area on the rotatable brake element in comparison to an O-ring that is just a single loop (the example provided in Figure 26 and paragraph 0086 of Deacon). This modification would result in better engagement between the rotatable brake drum and the engagement element (536a) during operation of the brake, which would allow the surgeon to better control (stop, start, slow) the movement of the plunger.  This modification would also allow the O-ring to be compressed as needed (Schmidt, paragraph 0025).

Response to Arguments
Applicant's arguments filed 4/7/21 regarding claim 1 have been fully considered but they are not persuasive.  The Applicant has argued that there is no mechanical brake and limiter in Deacon.  The Applicant has argued that the component interpreted by the Examiner as the limiter is a component of the gear train in the brake.  The Examiner disagrees with these arguments.  There is no language in the claim that .
Applicant's arguments filed 4/7/21 regarding claims 5 and 14 have been fully considered but they are not persuasive. The Applicant has argued that the cited Schmidt reference is non-analogous art.
In response to applicant's argument that Schmidt is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Schmidt reference is reasonably pertinent to the particular problem with which the applicant was concerned.  The Examiner was relying on the Schmidt reference solely for the disclosed O-ring with a coiled configuration, which is pertinent to the particular problem because Deacon discloses an O-ring wrapped around the rotatable brake drum (paragraph 0085).  
Applicant’s arguments with respect to claims 12 and 13 have been considered but are moot because the arguments do not apply to the rejections in the current Office Action.  The Applicant states that a portion of the guide shaft assembly defining a portion of the compressed gas reservoir is neither shown or disclosed by Deacon.  The .
Applicant's arguments filed 4/7/21 regarding new claims 20 and 21 have been fully considered but they are not persuasive.  The Applicant has argued that “a mechanical brake operably coupled to the guide shaft” and “the guide shaft and at least a portion of one of the plunger and the piston occupy a common length along the longitudinal direction” is neither disclosed or suggested by the cited references.  The Examiner disagrees, as the embodiments presented in Figures 20-22 and 25-28 of Deacon teach these features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771